                 IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII


UNITED STATES OF AMERICA,          )     Crim. No. 18-00055 HG-01
                                   )
                                   )
                 Plaintiff,        )
                                   )
            vs.                    )
                                   )
 DOUGLAS S.K. FARRAR, JR.,         )
                                   )
                                   )
                 Defendant.        )
___________________________________)

     ORDER GRANTING THE GOVERNMENT’S MOTION TO EXCLUDE CROSS-
   EXAMINATION REGARDING POTENTIAL SENTENCE ORIGINALLY FACED BY
                      COOPERATOR (ECF No. 57)


      On October 2, 2018, the Government filed GOVERNMENT’S MOTION

TO EXCLUDE CROSS EXAMINATION REGARDING POTENTIAL SENTENCE

ORIGINALLY FACED BY COOPERATOR.        (ECF No. 57).   The Government

seeks to limit Defendant’s cross-examination of the Government’s

cooperating witness Stephen Shigemoto regarding the potential

sentence, including any mandatory minimum that he faced before he

pled guilty and was sentenced for his drug trafficking crimes.

Defendant was sentenced to a term of imprisonment of 135 months.

      The Defendant did not file a written response.        At a hearing

on October 3, 2018, Defendant opposed the Government’s Motion.

      The Government’s Motion (ECF No. 57) is GRANTED.




                                   1
                             ANALYSIS


     Trial courts may limit cross-examination of Government

witness where the inquiry:

     (1)   is of little relevance;

     (2)   may mislead the jury or cause confusion;

     (3)   is outweighed by other legitimate interests; and,

     (4)   is not necessary for the jury to properly assess the

           credibility of the witness.

     Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986); United

States v. Sua, 307 F.3d 1150, 1153 (9th Cir. 2002).

     “Trial judges retain wide latitude insofar as the

Confrontation Clause is concerned to impose reasonable limits” on

cross-examination of witnesses.   United States v. Larson, 495

F.3d 1094, 1102 (9th Cir. 2007) (en banc).   Limits may be placed

on “cross-examination based on concerns about, among other

things, harassment, prejudice, confusion of the issues, the

witness’ safety, or interrogation that is repetitive or only

marginally relevant.”   Van Arsdall, 475 U.S. at 679.

     The United States Supreme Court has explained that “the

Confrontation Clause guarantees an opportunity for effective

cross-examination, not cross-examination that is effective in

whatever way, and to whatever extent, the defense may wish.”

Delaware v. Fensterer, 474 U.S. 15, 20 (1985) (per curiam).



                                  2
      1.    Relevancy: The Mandatory Minimum Mr. Shigemoto May Have
            Faced Is Not Relevant Given That He Was Already
            Sentenced To 135 Months Imprisonment


      Defendant is limited in inquiring into the potential

sentence that Mr. Shigemoto may have faced before he was

sentenced in July 2015.    Any potential sentence Mr. Shigemoto

might have received is irrelevant.     The fact that Mr. Shigemoto

was sentenced to 135 months imprisonment and may receive a

reduction in sentence based on his cooperation with the

Government is the relevant inquiry for Defendant’s cross-

examination.

      The Ninth Circuit Court of Appeals addressed the issue of

limitations on the cross-examination of a cooperating witness in

United States v. Larson, 495 F.3d 1094, 1103 (9th Cir. 2007) (en

banc).     In Larson, the Ninth Circuit Court of Appeals found that

the district court properly limited defense counsel’s cross-

examination of one of the cooperating witnesses.    Id.   The

appellate court explained that defense counsel was able to

adequately explore the cooperating witness’s motivation to lie.

Id.   Further inquiry regarding the witness’s potential sentence

was irrelevant.    Id.

      During trial, defense counsel attempted to cross-examine a

cooperating witness about the mandatory minimum sentence she

faced in the absence of cooperation with the Government.     Id.

      Upon review by the Ninth Circuit Court of Appeals, the

                                   3
appellate court found that the defendant’s Confrontation Clause

rights were not violated.   The appeals court explained that the

cooperating witness testified that she had pleaded guilty and

agreed to cooperate with the Government in exchange for a motion

to reduce her sentence.   Id.   The cooperating witness

acknowledged that only the Government had the authority to make

such a motion, and she acknowledged that she faced at least five

years in prison.   Id.

     Here, Defendant has not established any probative value for

informing the jury that Defendant’s co-conspirator, Mr.

Shigemoto, may have faced a mandatory minimum sentence, because

Mr. Shigemoto has already been sentenced.    He received a term of

imprisonment of 135 months.     While Defendant may inquire if Mr.

Shigemoto faced a substantial sentence, Defendant has not

established the relevance of an inquiry with Mr. Shigemoto about

any mandatory minimum sentences he could have received.


     2.   Juror Confusion


     The court may exclude evidence if its probative value is

substantially outweighed by a danger of juror confusion.    Fed. R.

Evid. 403.

     Evidence about Mr. Shigemoto’s potential sentence including

any mandatory minimum he was facing before he was sentenced in

July 2015 is outweighed by the legitimate interests of juror


                                   4
confusion and misleading the jury.

     Mr. Shigemoto first told the Government about the

Defendant’s involvement in the drug conspiracy within days after

his arrest.   Any argument that Mr. Shigemoto knew he was facing a

mandatory minimum but still did not tell the agents about the

Defendant until after he was actually sentenced and realized how

long his sentence would be would have no basis in fact and would

unduly confuse the jury.   United States v. Rivera-Rodriguez, 617

F.3d 581, 592-93 (1st Cir. 2010) (excluding cross-examination

about a cooperating witness’ inability to receive a sentence

reduction due to juror confusion); United States v. Sua, 307 F.3d

1150, 1153 (9th Cir. 2002) (excluding evidence of a cooperating

witness’ plea agreement that was offered to establish the

government’s belief in the defendant’s innocence, finding the

legitimate interest against confusing the jury outweighed the

defendant’s interest in presenting the marginally relevant

evidence.)

     Mr. Shigemoto did not start cooperating with the Government

and agree to testify against the Defendant until after he had

already been sentenced.    Mr. Shigemoto’s hope of a reduction in

his sentence goes only to the 135-month sentence he actually

received.    Whatever sentence Mr. Shigemoto was facing before his

cooperation began is irrelevant and confusing.




                                  5
     3.   Other Legitimate Interests: Inappropriate Influence
          Over The Jury’s Deliberations


     The Ninth Circuit Court of Appeals has explained that there

is a risk that a jury could infer the potential sentence faced by

a defendant from the admission of testimony regarding a

cooperating witness’ mandatory minimum sentence, and that such

information could have some inappropriate influence on the jury’s

deliberative process.   Larson, 495 F.3d at 1105 (citing United

States v. Frank, 956 F.2d 872, 879 (9th Cir. 1991) (“It has long

been the law that it is inappropriate for a jury to consider or

be informed of the consequences of their verdict.”)).

     There is an added risk when the cooperating witness is part

of the same conspiracy to distribute narcotics as the defendant.

Larson, 495 F.3d at 1105.

     Testimony about the possible sentence Mr. Shigemoto may have

faced before he was sentenced in 2015 is irrelevant and may

mislead or confuse the jury, particularly here where Defendant

and Mr. Shigemoto were members of the same conspiracy.    See

United States v. Brown, 788 F.3d 830, 833-84 (8th Cir. 2015)

(finding that the district court properly limited the cross-

examination of defendant’s cooperating witness and did not permit

questions concerning the witness’s understanding of his own

sentencing guidelines calculations).

     Recently, in United States v. Rushin, 844 F.3d 933, 940


                                 6
(11th Cir. 2016), the Eleventh Circuit Court of Appeals upheld

limitations on the cross-examination of cooperating witnesses

regarding their sentencing guidelines and mandatory minimum

sentences. The appellate court explained:

     Due to the fact that the sentence range applicable to
     these witnesses would reveal the sentence range for
     defendants, the proposed additional examination could
     invite jury nullification....Moreover, not only would
     holding in defendants’ favor limit the ability of
     district court judges to prevent prejudicial
     information from reaching the jury, but would likely
     lead to confusing and convoluted “mini-trials” on the
     issue of sentencing alone. For example, defendant
     wished to inquire about the sentencing guidelines, do
     guidelines calculations, discuss downward departures,
     and much more. The sentencing guidelines can be
     complex and at points confusing, even to members of the
     judiciary who have regular exposure to them.
     Attempting to explain such a Byzantine system to
     jurors, who will most often lack prior knowledge of the
     guidelines, would almost certainly be both time
     consuming and confusing, even if defense counsel had no
     desire to make it so.

     Id. at 939-40.

     Here, discussion about potential sentences Mr. Shigemoto may

have faced before pleading guilty may lead to jury nullification.

Defendant may properly inquire with Mr. Shigemoto about the

actual sentence he received and his motivation for testifying.

The calculations and ranges of Mr. Shigemoto’s possible sentence

that he might have received in 2015 are inappropriate.




                                7
     4.   Not Necessary For Jury’s Credibility Assessment:
          Defendant Will Have Sufficient Opportunity To Cross-
          Examine Mr. Shigemoto About His Potential Bias To Allow
          The Jury To Assess His Credibility


     Numerous appellate courts have found that it is appropriate

for district courts to limit cross-examination into the specific

length of the witness’s mandatory minimum sentence when the

mandatory minimum sentence is other than life.    United States v.

Walley, 567 F.3d 354, 360 (8th Cir. 2009); United States v.

Gradinariu, 283 Fed. Appx. 541, 543 (9th Cir. 2008) (finding no

Confrontation Clause violation where the district court precluded

defense counsel from cross-examining the witness regarding the

mandatory minimum 15-year sentence where there was sufficient

evidence for the jury to assess the witness’s credibility).

     The Seventh Circuit found that the district court may limit

references to the potential mandatory minimum sentence a

cooperating witness may face before sentencing.   United States v.

Trent, 863 F.3d 699, 704-06 (7th Cir. 2017) (finding the district

court properly precluded references to the 20-year mandatory

minimum and limited cross-examination of cooperating witnesses to

whether the witnesses faced “substantial” sentences); see also

United States v. Pressley, 654 Fed. Appx. 591, 592 (4th Cir.

2016) (per curiam) (finding the district court properly limited

defense counsel from asking the co-conspirator about his actual

sentence because there was sufficient inquiry into the co-


                                8
conspirator’s motivation that he would receive a reduced sentence

by testifying).

     Defendant may ask Mr. Shigemoto the sentence he received and

if he expects to receive a lesser sentence as a result of his

cooperation.   Defendant may inquire with Mr. Shigemoto concerning

his motivations for testifying at trial.    Such an inquiry

provides the jury with a sufficient basis to assess the

cooperating witness’ credibility.    Rushin, 844 F.3d at 940.


                              CONCLUSION


     THE GOVERNMENT’S MOTION TO EXCLUDE CROSS EXAMINATION

REGARDING POTENTIAL SENTENCE ORIGINALLY FACED BY COOPERATOR.

(ECF No. 57) is GRANTED.

     IT IS SO ORDERED.

     DATED:       Honolulu, Hawaii, October 5, 2018.




United States v. Douglas S.K. Farrar, Jr., Criminal No. 18-00055
HG; ORDER GRANTING THE GOVERNMENT’S MOTION TO EXCLUDE CROSS-
EXAMINATION REGARDING POTENTIAL SENTENCE ORIGINALLY FACED BY
COOPERATOR (ECF No. 57)         9
